Exhibit 10.9

 

PLS REGULAR FACILITY

EXECUTION

 

AMENDMENT NO. 10 TO

THIRD AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

 

Amendment No. 10 to Third Amended and Restated Master Repurchase Agreement,
dated as of April 24, 2020 (this “Amendment”), among Credit Suisse First Boston
Mortgage Capital LLC (the “Administrative Agent”), Credit Suisse AG, a company
incorporated in Switzerland, acting through its Cayman Islands Branch (a
 “Buyer”), Alpine Securitization LTD (a “Buyer”), PennyMac Loan Services, LLC
(the “Seller”) and Private National Mortgage Acceptance Company, LLC  (the
 “Guarantor”).

 

RECITALS

 

The Administrative Agent,  the Buyers, the Seller and the Guarantor are parties
to that certain Third Amended and Restated Master Repurchase Agreement, dated as
of April 28, 2017 (as amended by Amendment No. 1, dated as of June 1, 2017,
Amendment No. 2, dated as of December 20, 2017, Amendment No. 3, dated as of
February 1, 2018, Amendment No. 4, dated as of April 27, 2018,  Amendment No. 5,
dated as of February 11, 2019, Amendment No. 6, dated as of April 26, 2019,
Amendment No. 7, dated as of September 11, 2019,  Amendment No. 8, dated as of
March 6, 2020, and Amendment No. 9, dated as of April 1, 2020,  the “Existing
Repurchase Agreement”, and as further amended by this Amendment, the “Repurchase
Agreement”),  and the related Second Amended and Restated Pricing Side Letter,
dated as of April 28, 2017 (as amended, restated, supplemented or otherwise
modified from time to time, the “Pricing Side Letter”).  The Guarantor is party
to that certain Amended and Restated Guaranty, dated as of April 28, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Guaranty”),  by the Guarantor in favor of Administrative Agent.  Capitalized
terms used but not otherwise defined herein shall have the meanings given to
them in the Existing Repurchase Agreement and Guaranty, as applicable.

The Administrative Agent, the Buyers, the Seller and the Guarantor have agreed,
subject to the terms and conditions of this Amendment, that the Existing
Repurchase Agreement be amended to reflect certain agreed upon revisions to the
terms of the Existing Repurchase Agreement.  As a condition precedent to
amending the Existing Repurchase Agreement, the Administrative Agent has
required the Guarantor to ratify and affirm the Guaranty on the date hereof.

Accordingly, the Administrative Agent, the Buyers, the Seller and the Guarantor
hereby agree, in consideration of the mutual promises and mutual obligations set
forth herein, that the Existing Repurchase Agreement is hereby amended as
follows:

SECTION 1.   Definitions.  Section 2 of the Existing Repurchase Agreement is
hereby amended by:

1.1       deleting the definition of “Termination Date” in its entirety and
replacing it with the following:

“Termination Date” means the earlier of (a) April 23, 2021, and (b) the date of
the occurrence of an Event of Default.





-1-




1.2       adding the following definitions in their proper alphabetical order:

“E-Sign” means the Electronic Signatures in Global and National Commerce Act, 15
U.S.C. § 7001 et seq.

“UETA” means the Official Text of the Uniform Electronic Transactions Act as
approved by the National Conference of Commissioners on Uniform State Laws at
its Annual Conference on July 29, 1999.

1.3       deleting the definition of “GNMA Advances” and any and all references
thereto in their entirety.

SECTION 2.   Conditions Precedent.  Section 10(b) of the Existing Repurchase
Agreement is hereby amended by deleting clause (5) thereof in its entirety and
replacing it with the following:

(5)        Requirements of Law.  Neither Administrative Agent nor Buyers shall
have determined that the introduction of or a change in any Requirement of Law
or in the interpretation or administration of any Requirement of Law applicable
to Administrative Agent or any Buyer has made it unlawful, and no Governmental
Authority shall have asserted that it is unlawful, for Administrative Agent or
any Buyer to enter into Transactions with a Pricing Rate based on the Reference
Rate.

SECTION 3.   Non-assignability.  Section 22(b) of the Existing Repurchase
Agreement is hereby amended by deleting the reference to Section 7 therein and
replacing it with a reference to Section 11.

SECTION 4.    Counterparts.  Section 31 of the Existing Repurchase Agreement is
hereby amended by deleting such section in its entirety and replacing it with
the following:

31.       Counterparts

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, and all such counterparts shall together constitute
one and the same instrument. Delivery of an executed counterpart of a signature
page of this Agreement in a Portable Document Format (PDF) or by facsimile shall
be effective as delivery of a manually executed original counterpart of this
Agreement.  The parties agree that this Agreement, any addendum or amendment
hereto or any other document necessary for the consummation of the transactions
contemplated by this Agreement may be accepted, executed or agreed to through
the use of an electronic signature in accordance with the E-Sign, UETA and any
applicable state law.  Any document accepted, executed or agreed to in
conformity with such laws will be binding on all parties hereto to the same
extent as if it were physically executed and each party hereby consents to the
use of any secure third party electronic signature capture service providers
with appropriate document access tracking, electronic signature tracking and
document retention as may be approved by the Administrative Agent in its sole
discretion.





-2-




SECTION 5.  General Interpretive Principles.  Section 40(h) of the Existing
Repurchase Agreement is hereby amended by deleting the reference to Section
5-107(7) and replacing it with a reference to Section 1-201(b)(20).

SECTION 6.   Authorized Representatives.  Schedule 2 to the Existing Repurchase
Agreement is hereby amended by deleting such schedule in its entirety and
replacing it with Annex A hereto.

SECTION 7.   Conditions Precedent.  This Amendment shall become effective as of
the date hereof (the “Amendment Effective Date”),  subject to the satisfaction
of the following conditions precedent:

7.1       Delivered Documents.  On the Amendment Effective Date, the
Administrative Agent on behalf of Buyers shall have received the following
documents, each of which shall be satisfactory to the Administrative Agent in
form and substance:

(a)        this Amendment, executed and delivered by duly authorized officers of
the Administrative Agent, the Buyers, the Seller and the Guarantor;

(b)        Amendment No. 10 to Second Amended and Restated Pricing Side Letter,
executed and delivered by duly authorized officers of the Administrative Agent,
the Buyers, the Seller and the Guarantor; and

(c)        such other documents as the Administrative Agent or counsel to the
Administrative Agent may reasonably request.

SECTION 8.   Representations and Warranties.  Seller hereby represents and
warrants to the Administrative Agent and Buyers that it is in compliance with
all the terms and provisions set forth in the Repurchase Agreement on its part
to be observed or performed, and that no Event of Default has occurred or is
continuing, and hereby confirms and reaffirms the representations and warranties
contained in Section 13 of Repurchase Agreement.

SECTION 9.   Limited Effect.  Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.

SECTION 10. Counterparts.  This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Counterparts may be delivered electronically. Facsimile, documents
executed, scanned and transmitted electronically and electronic signatures shall
be deemed original signatures for purposes of this Amendment and all matters
related thereto, with such facsimile, scanned and electronic signatures having
the same legal effect as original signatures.  The parties agree that this
Amendment, any addendum or amendment hereto or any other document necessary for
the consummation of the transaction contemplated by this Amendment may be
accepted, executed or agreed to through the use of an electronic signature in
accordance with the Electronic Signatures in Global and National Commerce Act
(“E-Sign Act”), Title 15, United States Code, Sections 7001 et seq., the Uniform





-3-




Electronic Transaction Act (“UETA”) and any applicable state law.  Any document
accepted, executed or agreed to in conformity with such laws will be binding on
all parties hereto to the same extent as if it were physically executed and each
party hereby consents to the use of any secure third party electronic signature
capture service providers with appropriate document access tracking, electronic
signature tracking and document retention as may be reasonably chosen by a
signatory hereto.

 

SECTION 11. Severability. Each provision and agreement herein shall be treated
as separate and independent from any other provision or agreement herein and
shall be enforceable notwithstanding the unenforceability of any such other
provision or agreement.

 

SECTION 12.             GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO THE CHOICE OF LAW PROVISIONS THEREOF.

 

SECTION 13. Reaffirmation of Guaranty.  The Guarantor hereby ratifies and
affirms all of the terms, covenants, conditions and obligations of the Guaranty
and acknowledges and agrees that the term “Obligations” as used in the Guaranty
shall apply to all of the Obligations of the Seller to Administrative Agent and
Buyers under the Repurchase Agreement and related Program Agreements, as amended
hereby.

 

[Remainder of page intentionally left blank]

 

 



-4-




IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the date first above written.

 

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC, as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Margaret Dellafera

 

 

Name:  Margaret Dellafera

 

 

Title:   Vice President

 

 

 

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Committed Buyer and as a Buyer

 

 

 

 

 

 

 

By:

/s/ Margaret Dellafera

 

 

Name:  Margaret Dellafera

 

 

Title:    Vice President

 

 

 

 

 

 

 

By:

/s/ Ernest Calabrese

 

 

Name:  Ernest Calabrese

 

 

Title:   Authorized Signatory

 

 

 

 

 

 

 

ALPINE SECURITIZATION LTD, as a Buyer, by Credit Suisse AG, New York Branch as
Attorney-in-Fact

 

 

 

 

 

 

 

By:

/s/ Jason Ruchelsman

 

 

Name:  Jason Ruchelsman

 

 

Title:    Director

 

 

 

 

 

 

 

By:

/s/ Kevin Quinn

 

 

Name:  Kevin Quinn

 

 

Title:    Vice President

 





Signature Page to Amendment No. 10 to Third Amended and Restated Master
Repurchase Agreement




 

PENNYMAC LOAN SERVICES, LLC, as Seller

 

 

 

 

 

 

 

By:

/s/ Pamela Marsh using an electronic signature

 

 

Name: Pamela Marsh

 

 

Title: Senior Managing Director and Treasurer

 

 

 

 

 

 

 

PRIVATE NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC, as Guarantor

 

 

 

 

 

 

 

By:

/s/ Pamela Marsh using an electronic signature

 

 

Name: Pamela Marsh

 

 

Title: Senior Managing Director and Treasurer

 





Signature Page to Amendment No. 10 to Third Amended and Restated Master
Repurchase Agreement




Annex A
to the Amendment

ADMINISTRATIVE AGENT AND BUYER AUTHORIZATIONS

Any of the persons whose signatures and titles appear below, including any other
authorized officers, are authorized, acting singly, to act for Administrative
Agent and/or Buyers under this Agreement:

Name

   

Title

   

Signature

Margaret Dellafera

 

Vice President

 

 

Elie Chau

 

Vice President

 

 

Robert Durden

 

Vice President

 

 

Ron Tarantino

 

Vice President

 

 

Pete Sack

 

Vice President

 

 

Kwaw De Graft-Johnson

 

Vice President

 

 

Dominic Obaditch

 

Vice President

 

 

Sean Walker

 

Vice President

 

 

Ernest Calabrese

 

Vice President

 

 

Jonathan Braus

 

Vice President

 

 

Charles Trombley

 

Vice President

 

 

 

Signature Page to Amendment No. 10 to Third Amended and Restated Master
Repurchase Agreement

